DETAILED ACTION
The communication dated 10/13/2020 has been entered and fully considered.
Claims 1-20 are pending. Claims 11-20 are withdrawn from further consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to an apparatus, classified in B28B 11/241.
II. Claims 11-15, drawn to a process, classified in B29C 70/52.
III. Claims 16-20, drawn to an apparatus, classified in A47L 15/485.
The inventions are independent or distinct, each from the other because:
Inventions Group II and Group I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process can be practiced by another materially different apparatus, such as by an apparatus with a conveyor belt.
Inventions Group II and Group III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process can be practiced by another materially different apparatus, such as one without antennas in the chamber.
Inventions Group I and Group III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the microwave chamber does not require a plurality of microwave antennas.  The subcombination has separate utility such as microwaving via antennas with magnetrons.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions required a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Kenneth Hoover on 7/23/2022 a provisional election was made to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claim 1 is objected to because of the following informalities:  “to convey concrete infused textile material (CITM)” should read “to convey a concrete infused textile material (CITM)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the microwave reflection chamber” in line 9.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear if this is the same as the microwave chamber claimed in line 5. For compact prosecution, the Examiner is interpreting the microwave reflection chamber as the same chamber as claimed in line 5.
Claims 2-10 are rejected as being dependent on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HANSEN et al. (U.S. PGPUB 2018/0104865), hereinafter HANSEN.
Regarding claim 1, HANSEN teaches: A concrete pultrusion system (HANSEN teaches a pultrusion system [0002]) comprising: a creel system operable to supply textile material to a concrete infusion system (HANSEN teaches a creel system (107) [Fig. 1; 0033]); a pulling system operable to convey concrete infused textile material (CITM) along the pultrusion system (HANSEN teaches a pulling device (114) for continuously pulling the continuous material (104) through the devices [Fig. 1; 0041]); a microwave chamber comprising an electrically non-conductive die disposed therein (HANSEN teaches a pultrusion die (200) is equipped with first and second microwave generators (201, 202) [0037]), the microwave chamber operable to heat concrete infused in the textile material by irradiating the CITM with microwave energy as the CITM is conveyed through the microwave chamber (HANSEN teaches the microwave generators are for subjecting a portion of continuous material (104), which enters the die opening (230), to fields of electromagnetic microwaves (211, 212) in order to heat the portion of continuous material (104) [0037]), and the die operable to shape the CITM as the CITM is conveyed through the microwave reflection chamber (HANSEN teaches the pultrusion die (200) is for shaping the material [0036]); and a cooling chamber operable to maintain heat in the CITM as the CITM is conveyed through the cooling chamber allowing the concrete to cure while a temperature of the CITM is reduced (HANSEN teaches a cooling device (130) for cooling the continuous material (104) [0040]. HANSEN teaches the cooling device (130) prevents heat spreading out from portions of the continuous material [0040]).
Regarding claim 6, HANSEN teaches: further comprising a control system operatively coupled to the microwave chamber, the control system configured to control operation of the microwave chamber (HANSEN teaches a power source (132) for supplying electric power to the first and second microwave generators (201, 202), as well as a switch (126) for connecting and disconnecting the power source (132) with the first and second microwave generators. HANSEN teaches a controller (124) is provided for controlling the switch (126) and the controller is configured to control the first and second microwave generators [0042]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over HANSEN et al. (U.S. PGPUB 2018/0104865), hereinafter HANSEN, as applied to claim 1 above, and further in view of Tranter et al. (US. PGPUB 2013/0270747), hereinafter TRANTER.
Regarding claim 2, HANSEN teaches all of the claimed limitations as stated above, but is silent as to: wherein the microwave chamber comprises one or more microwave emitters, each microwave emitter comprising a magnetron operatively coupled to a waveguide horn. In the same field of endeavor, microwaves, TRANTER teaches the selective heating equipment utilizes a microwave and the microwave has magnetrons [0024; 0181; 0184]. TRANTER teaches to spread energy from waveguide into cavity, horns are widely used [0187]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HANSEN, by having the microwave with magnetrons and a waveguide horn, as suggested by TRANTER, in order to contain and guide microwave energy [0186] and prevent excitation of orthogonal modes when transferring energy from waveguide [0187].
Regarding claim 3, TRANTER further teaches: wherein an output of the waveguide horn is directed into the microwave chamber (TRANTER teaches the horn is used to spread energy from waveguide into cavity [0187], which Examiner is interpreting as chamber).
Regarding claim 4, TRANTER further teaches: wherein the microwave chamber comprises a plurality of microwave antennas spaced along a length of the microwave chamber, each antenna arranged to emit microwave energy into the microwave chamber (TRANTER teaches moving emitter(s)/antenna(s) which physically move relative to the workload, when coupled with a moving cavity, allow the set-up of moving the wave across the material to be heated [0204]. TRANTER further teaches establishing a preferred field pattern or antenna(s) for introducing microwaves into the cavity [0180; 0181; 0211]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HANSEN, by having antennas in the chamber, as suggested by TRANTER, in order to introduce microwaves [0181] and produce a desirable heating pattern [0205].
Regarding claim 5,  it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963).
In the alternative, in the same field of endeavor, pultrusion, TRANTER further teaches: wherein the concrete infusion system infuses the textile material with a concrete mixture comprising additives that are receptive to microwave energy (TRANTER teaches absorbing agents can be used as an additive in the material to render the material heatable by electro-magnetic radiation (usually microwave) [0020]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HANSEN, in order to improve heatability of the material [0020].
Regarding claim 9, TRANTER further teaches: wherein controlling operations of the microwave chamber comprises: receiving sensor measurements of characteristics of the CITM in the microwave chamber; and controlling one or more microwave emitters to adjust one or more characteristics of the microwave energy based on the measured characteristics of the CITM (TRANTER teaches a preferred system would include sensors and probes to monitor real-time sample surface temperature both within and external to the cavity in the heating zone(s) and this data could be used by a control system to balance speed of transit and microwave power input in real-time to obtain a desired final temperature of the part when exiting the cavity [0197]. TRANTER teaches sensor(s) would read sample temperature and feed this information back to a control system allowing variables such as power, tuning and transit speed to be adjusted [0198].).
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over HANSEN et al. (U.S. PGPUB 2018/0104865), hereinafter HANSEN, as applied to claim 1 above, and further in view of Becheret (U.S. 5,032,327), hereinafter BECHERET.
Regarding claim 7, HANSEN teaches all of the claimed limitations as stated above, but is silent as to: wherein controlling operation of the microwave chamber comprises controlling one or more microwave emitters to adjust one or more characteristics of the microwave energy emitted into the microwave chamber. In the same field of endeavor, microwaves, BECHERET teaches microwave chambers (5,6), with waveguides, are connected to a microwave generator (18) that is controlled by a device (19) for adjusting the generator power as a function of the work-piece temperature and of the generator characteristics [Col. 3, lines 5-11]. BECHERET teaches waveguides connected to a generator and a power adjusting device for controlling said generator [claim 5]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HANSEN, by having an adjusting device to the generator, as suggested by BECHERET, in order to adjust the power of the generator according the generator characteristics and work-piece temperature [Col. 3, lines 5-11; claim 5].
Regarding claim 8, BECHERET further teaches: wherein the one or more characteristics comprise power or frequency of the microwave energy (BECHERET teaches microwave chambers (5,6), with waveguides, are connected to a microwave generator (18) that is controlled by a device (19) for adjusting the generator power [Col. 3, lines 5-11]).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over HANSEN et al. (U.S. PGPUB 2018/0104865), hereinafter HANSEN, as applied to claim 6 above, and further in view of Akita et al. (U.S. PGPUB 2012/0283348), hereinafter AKITA.
Regarding claim 9, HANSEN teaches all of the claimed limitation as stated above, but is silent as to: wherein controlling operations of the microwave chamber comprises: receiving sensor measurements of characteristics of the CITM in the microwave chamber; and controlling one or more microwave emitters to adjust one or more characteristics of the microwave energy based on the measured characteristics of the CITM. In the same field of endeavor, microwaves, AKITA teaches a microwave curing device (1) that comprises a control unit (6), connected to the microwave emitter (4), and a temperature sensor (8) is connected to the control unit (6) [0032]. AKITA teaches sensors are used to adjust a microwave emitter (4) based on the information provided by the sensors to the control unit [0037-0038]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HANSEN, by having sensors to adjust microwave emitters based on the sensor information, as suggested by AKITA, in order for the control unit to command the various operation stages in function of temperature [0018].
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over HANSEN et al. (U.S. PGPUB 2018/0104865), hereinafter HANSEN, as applied to claim 1 above, and further in view of Lewis et al. (U.S. 4,347,287), hereinafter LEWIS.
Regarding claim 10, HANSEN teaches all of the claimed limitations as stated above, but is silent as to: further comprising a preforming die configured to form the CITM into an initial profile prior to the CITM being conveyed into the microwave chamber. In the same field of endeavor, pultrusion, LEWIS teaches the material (13) goes through a preforming device (21) before a die (23) [Col. 3, lines 59-64; Col. 4, lines 8-11]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify HANSEN, by having a preforming device, as suggested by LEWIS, in order to reduce the mass to a shape which reasonably approximated that of the finished shape (24) [Col. 3, lines 65-68] and excess material is eliminated [Col. 4, lines 1-4]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748